DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ROTARY ELECTRIC MACHINE HAVING WEDGES TO SUPPORT SALIENT POLES OF A ROTOR.
Claim Objections
Claims 1-15 and 17-20 are objected to because of the following informalities:
In claim 1, line 7, “being able to move in the inter-pole space” should read –being able to move in an inter-pole space--
In claim 3, line 3, “for grip of the material” should read –based on the grip--.
In claim 5, lines 1-2, “the first and second wedges comprising, or even consisting of,” should read -- the first and second wedges comprising, or consisting of,--
In claim 7, line 3, “these two parts” should read –each said inner and outer parts--. 

In claim 17, line 5, “and in which the clamping of the coils” should read --and in which clamping of the coils--.
In claim 18, line 2, “respect to the second” should read –respect to the second wedge--.
In claim 19, line 2, “comprising tabs, notably tabs” should read –comprising tabs, notably said tabs--.
In claim 20, line 2, “comprising tabs, notably tabs” should read –comprising tabs, notably said tabs--.
Regarding claims 2-16 and 18-20, Examiner suggests inserting the transitional phrase “wherein” following the preamble of each claim, to improve the grammar of said claim (i.e. “The machine according to claim 1, wherein…), and furthermore adjust the grammar of the rest of the claim limitations in light of adding said transitional phrase when appropriate.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
guiding them in their movement”. It is uncertain what is being referred to as them. Examiner will interpret limitation as collaborating reliefs contributing to guiding said first and second wedges in their movement. Claim 20 is rejected for being dependent on claim 11.
In claim 18, Applicant recites “the movement of the first wedge with respect to the second in the inter-pole space.” There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret limitation as the movement of the first wedge with respect to the second in an inter-pole space.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tornquist et al. (US 6791230).
In claim 1, Tornquist discloses a rotary electric machine (Fig. 1-4) comprising a rotor (100) comprising: - salient poles (130a, 130b), each salient pole (130a, 130b) comprising a pole body (tooth shape body of 130a, 130b; Fig. 1) surrounded by at least one coil (140a, 140b), - at least one pair of wedges (430, 440) comprising a first wedge (430) positioned against the coil (140a) of a first salient pole 
In claim 4, Tornquist discloses wherein the contact surfaces (Comp_S1, Comp_S2) of the first (430) and second (440) wedges being notched (with respective elements 490), notably comprising nonreturn reliefs (490).

    PNG
    media_image1.png
    743
    492
    media_image1.png
    Greyscale

.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tornquist et al. (US 6791230) in view of Waddell et al. (US 7786630).

However, Waddell teaches (Fig. 3) a rotor (132) having a wedge (414), wherein said wedge (414) comprises of aluminum to provide high thermal conductivity for heat transfer from the coils (Col. 6,. Ln. 48-67).
Therefore in view of Waddell, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine of Tornquist to have an aluminum wedge, in order to provide high thermal conductivity for heat transfer from the coils (Waddell; Col. 6,. Ln. 48-67), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tornquist et al. (US 6791230) in view of Howard et al. (7598635).
In claim 6, Tornquist teaches the machine of claim 1, with the exception of an electrically insulating material, notably in the form of a thin sheet, placed between the wedges and the coils on which they are positioned.
However, Howard teaches a rotor (Fig. 1-4) having an electrically insulating material (30), notably in the form of a thin sheet (as illustrated in Fig. 4), placed between a wedge (22) and the coils (18) on which it is positioned.
Therefore in view of Howard, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine of Tornquist to have an electrically insulating material, notably in the form of a thin sheet, placed between the wedges and the .
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tornquist et al. (US 6791230).
In claim 17, Tornquist teaches (via structures in Fig. 1-4) a method for manufacturing a rotor (100) of a rotary electric machine (Abstract), comprising salient poles (130a, 130b), each salient pole (130a, 130b) comprising a pole body (tooth body of 130a, 130b) surrounded by at least one coil (140a, 140b), the rotor (100) comprising at least a first wedge (430) positioned against the coil (140a) of a first salient pole (130a) and a second wedge (440) positioned against the coil (140b) of a second salient pole (130b) consecutive with the first (130a), and in which clamping of the coils (140a, 140b) of the first (130a) and second (130b) salient poles against the pole bodies (tooth bodies of 130a, 130b) of the first (130a) and second (130b) salient poles respectively is performed by moving the first wedge (430) with respect to the second (440) in the inter-pole space along the longitudinal axis of the rotor (100).
In claim 18, Tornquist teaches wherein the movement of the first wedge (430) with respect to the second (440) in an inter-pole space (circumferential space between 130a and 130b) being performed using a tool (axial screws; Col. 8, ln. 1-7) that allows controlled clamping of the coils (140a, 140b) of the first (130a) and second (130b) salient poles against the pole bodies of the first (130a) and second (130b) salient poles respectively.
Allowable Subject Matter
Claims 2-3 7-10, 12-16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and addressing any claim informalities.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the dependent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in the dependent claim(s) with the allowable feature being: 
Claim 2: “the contact surfaces of the first and second wedges exhibiting gradients with respect to the longitudinal axis of the rotor.”
Claim 7: “the first and second wedges each comprising an inner part which is configured to press against the coil and an outer part which extends into the opening between two consecutive salient poles, each said inner and outer parts meeting at one end, forming an angle between them, and the contact surfaces being situated at the free ends of said parts.”
Claim 15: “the first and second wedges being identical and positioned top to toe in the inter-pole space.”
Claim 16: “comprising in each inter-pole space, several pairs of wedges distributed along the longitudinal axis of the rotor.”
Claim 20: “the collaborating reliefs of one wedge comprising tabs, notably said tabs extending forward of the contact surfaces and positioned to slide on the upper face of the protrusion and the lower face of the flat of the other wedge during the longitudinal movement of the wedge with respect to the other one.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pal et al. (US 2019/0103777) teaches a rotor having rotor wedges being secured against coils of salient poles.
McDowall et al. (US 7061154) teaches a rotor having rotor wedges being secured against coils of salient poles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832